                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 TYANNA THOMAS,

                 Plaintiff,

         v.                                          Civil Action No. 1:21-cv-00584-CRC

 DISTRICT OF COLUMBIA,

                 Defendant.


DEFENDANT DISTRICT OF COLUMBIA’S REPLY IN FURTHER SUPPORT OF THE
            MOTION TO DISMISS PLAINTIFF’S COMPLAINT

       In her Complaint, Plaintiff alleges the District has an unidentified custom and practice of

overdetention. Now in her Opposition, Plaintiff newly alleges an express municipal policy “of

not crediting counts, for which a ‘time served’ sentence has been imposed, in the order in which

they are imposed.” Opp’n [9–1] at 1. Plaintiff contends this policy is unconstitutional and

caused her alleged overdetention. Unfortunately for Plaintiff, none of these allegations appear in

her Complaint, which still fails to state a claim.

                                         BACKGROUND

       On May 6, 2021, the District moved to dismiss Plaintiff’s Complaint. Mot. to Dismiss

[6]. The District argued that Plaintiff had failed to satisfy the pleading requirements of Ashcroft

v. Iqbal, 556 U.S. 662 (2009), because she failed to plead sufficient facts to plausibly entitle her

to relief for a Fifth Amendment claim against the District in Count 1. Mot. to Dismiss [6-1] at

3–5. The District also argued that the Court should decline to exercise supplemental jurisdiction

over Counts 2 and 3.
       Plaintiff’s Opposition alleges additional facts claiming the District has an

unconstitutional policy concerning application of jail credit in time served sentences, which led

to her alleged overdetention. Opp’n [9–1] at 3-5. Plaintiff also argues that rather than dismiss

her common law claims, the Court should remand the case—filed by Plaintiff in this Court—to

the Superior Court of the District of Columbia. As demonstrated below, all of Plaintiff’s

arguments fail.

                                           ARGUMENT

I.     Plaintiff’s Complaint Fails to State a Section 1983 Claim.

       In Count 1 of her Complaint, Plaintiff alleges the District “had a longstanding custom and

practice of detaining people past their release dates, thereby causing the unjustified over-

detention of the Plaintiff” and the District was “deliberately indifferent to her rights.” Compl. ¶

20, 22. As the District argued in its moving brief, these conclusory statements are merely a

recitation of the elements of her § 1983 claim against the District and cannot survive without

factual support. Mot. to Dismiss [6-1] at 4 (citing Trimble v. District of Columbia, 779 F. Supp.

2d 54, 59 (D.D.C. 2011) and Bell v. District of Columbia, 82 F. Supp. 3d 151, 157 (D.D.C.

2015)). Plaintiff’s Opposition does not identify facts in her Complaint that plausibly entitle her

to relief for a Fifth Amendment claim under 42 U.S.C. § 1983. See Ashcroft v. Iqbal, 556 U.S.

662 (2009). Thus, the Court should dismiss Count 1 for failure to state a claim.

II.    Plaintiff May Not Cure Deficiencies in Her Complaint by Alleging New Facts in Her
       Opposition.

       In her Opposition, Plaintiff clarifies that she instead is arguing that the District has an

unconstitutional policy or practice of applying jail credits to time-served sentences out of order,




                                                  2
in violation of a so-called “consecutive rule.” Opp’n [9–1] at 5.1 The Department of Corrections

also allegedly informed her that “it was their practice to credit the ‘time served’ regardless of

how the order of the count was imposed.” Id. at 4. But Plaintiff has not included any of these

allegations about an official unconstitutional policy in her Complaint. The Court should reject

Plaintiff’s attempt to cure factual deficiencies by alleging new facts and theories in her

Opposition. “It is well settled law that a plaintiff cannot amend [her] complaint by briefs in

opposition to a motion to dismiss.” Woyotiwicz v. George Washington Univ., 327 F. Supp. 3d

105, 121 (D.D.C. 2018) (quoting Kingman Park Civic Ass’n v. Gray, 27 F. Supp. 3d 142, 160 n.7

(D.D.C. 2014)). The Court cannot and must not consider these new allegations.

III.   The Court Cannot Remand Plaintiff’s Common Law Claims.

       If her federal claim in Count 1 is dismissed, Plaintiff requests the Court remand her

common law claims to the Superior Court of the District of Columbia. Opp’n [9-1] at 5-6. But

Plaintiff initiated this action in federal court and filed no civil action in Superior Court. See

Compl. [1]. Remand to a state court is only available in cases that were removed to federal

court. 28 U.S.C. § 1447; Carnegie-Mellon University, 484 U.S. 343, 357 (1988) (federal courts

have discretion to remand to a removed case involving pendant claims after determination that

retaining jurisdiction would be inappropriate). Plaintiff cites no authority for this Court to

remand a case to a state court where no action has ever been filed. Accordingly, dismissal of the

common law claims in Counts 2 and 3 is appropriate under 28 U.S.C. § 1367(c)(3). See

Shekoyan v. Sibley Int’l, 409 F.3d 414, 423 (D.C. Cir. 2005).




1
       The District notes that the so-called “consecutive rule” finds no support in D.C. Code §
23-112 which simply distinguishes consecutive sentences from concurrent sentences in Criminal
Procedure.
                                                  3
                                        CONCLUSION

       For these reasons, along with those set forth in the District’s Motion to Dismiss [6], the

Court should dismiss Plaintiff’s Complaint.

Date: May 27, 2021                            Respectfully submitted,

                                              KARL A. RACINE
                                              Attorney General for the District of Columbia

                                              CHAD COPELAND
                                              Deputy Attorney General
                                              Civil Litigation Division

                                              /s/ Alicia M. Cullen
                                              ALICIA M. CULLEN [1015227]
                                              Chief, Civil Litigation Division, Section III

                                              /s/ Katrina Seeman          .
                                              ROBERT A. DEBERARDINIS, JR. [335976]
                                              Senior Assistant Attorney General
                                              KATRINA SEEMAN [1671729]
                                              Assistant Attorney General
                                              Civil Litigation Division
                                              400 6th Street NW
                                              Washington, D.C. 20001
                                              Phone: 202-724-6642; 202-724-6607
                                              Fax: 202-741-8895; 202-724-5917
                                              Email: robert.deberardinis@dc.gov;
                                              katrina.seeman@dc.gov
                                              Counsel for Defendant District of Columbia




                                                 4
